Citation Nr: 1722615	
Decision Date: 06/19/17    Archive Date: 06/29/17

DOCKET NO.  15-45 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES
 
1. Entitlement to a rating greater than 10 percent for residuals of a left knee injury with degenerative joint disease.
 
2. Entitlement to service connection for right knee osteoarthritis to include secondary to service-connected left knee disability.
 
3. Entitlement to service connection for left shoulder disability to include secondary to service-connected left knee disability.
 
4. Entitlement to service connection for a lumbar disorder to include secondary to service-connected left knee disability.
 
5. Entitlement to service connection for a cervical spine disorder to include secondary to service-connected left knee disability.
 
6. Entitlement to a total disability rating based on individual unemployability due to service-connected disability. 

ATTORNEY FOR THE BOARD
 
M. Carsten, Counsel
 
 
INTRODUCTION
 
The appellant served in the Puerto Rico National Guard from August 1975 to June 1991 to include periods of active duty training and inactive duty training. 
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 
 
The claims folder includes a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, dated in December 1993 and in favor of the Puerto Rico Public Advocate for Veterans Affairs. By correspondence dated in December 2013 and April 2014, the appellant revoked his appointment of that representative and thus, the Board does not recognize any representation at this time. 
 
In February 2017, the appellant submitted a statement requesting to be evaluated for a permanent and total disability evaluation for pension purposes, to include at the housebound and aid and attendance rates. The appellant is advised that a claim for benefits must be submitted on the application form prescribed by the Secretary. 38 C.F.R. §§ 3.1(p), 3.155 (2016). See also 79 Fed. Reg. 57660 (Sep. 25, 2014) (All claims governed by VA's adjudication regulations must be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.)
 
This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed. 
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).
 
The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.
 
 
REMAND
 
The appellant underwent a VA knee examination in April 2013. Given recent case law, that examination does not include all findings necessary to evaluate the current severity of his left knee disability and thus, additional examination is needed. Correia v. McDonald, 28 Vet. App. 158 (2016) (requiring that rating examinations include, among other things, joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with the range of the opposite undamaged joint).
 
The appellant underwent VA knee and shoulder examinations in April 2013 and a neck examination in December 2013. The examiners opined that a service connected disorder did not cause neck, left shoulder, knee disability. A February 2013 statement from the appellant's private physician states "[i]t is reasonable to assume that it is more likely than not that [appellant's] original left knee injury has aggravated and is the cause of his neck, back, and right knee condition." Additional VA opinion was obtained in April 2014. The examiner indicated that the appellant's right knee, lumbar disorder, cervical spine disorder, and left shoulder disorder were less likely than not caused by or a result of the service-connected left knee disorder. A May 2015 private medical statement indicates the appellant's musculoskeletal disorders are more probable than not secondary to his military service performance.
 
On review, none of the VA opinions address aggravation.  See El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (A medical opinion which focuses solely on causation is inadequate to address whether a service-connected disability aggravated another condition. When causation and aggravation are at issue, the Board must ensure that the opinion addresses each.) Hence, an addendum opinion must be obtained. 
 
Updated VA records should be requested on remand. See 38 C.F.R. § 3.159(c)(2) (2016). 
 
The claim of entitlement to a total disability rating based on individual unemployability is deferred pending the development requested herein. 
 
Accordingly, the case is REMANDED for the following action:
 
(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
 
1. Request records from the VA Medical Center in San Juan, Puerto Rico for the period from March 2016 to the present. If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims. The claimant must then be given an opportunity to respond.
 
2. Thereafter, the appellant should be afforded a VA orthopedic examination to address the current severity of any residuals of a left knee injury with degenerative joint disease. The appellant's VBMS and Virtual VA records must be available to and reviewed by the examiner. 
 
In accordance with the latest worksheets for rating knee disabilities, the examiner is to provide a detailed review of the appellant's pertinent medical history and current complaints related to the left knee. As part of the physical examination, the examiner is to test the range of motion in both knees in active motion, passive motion, weight-bearing and nonweight-bearing, or provide an explanation as to why it is not possible to do so. If there is clinical evidence of pain on motion, the examiner should indicate the degree at which such pain begins. A complete rationale for any opinion expressed must be provided. 
 
3. Return the April 2013 VA opinions for addendum. If that examiner is not available, the requested information should be obtained from a similarly qualified physician examiner. The appellant's VBMS and Virtual VA records must be available to and reviewed by the examiner. 
 
The examiner is to review all VBMS and Virtual VA records and opine whether it is at least as likely as not that any right knee, left shoulder, cervical spine, or lumbar spine disorder is aggravated by the service-connected left knee disorder. If aggravation is found, the examiner must identify a baseline level of disability. A complete and fully reasoned rationale for any opinion expressed should be provided. 
 
4. Review the examination reports to ensure that they are in complete compliance with the directives of this Remand. If the reports are deficient in any manner, the AOJ should implement corrective procedures at once.
 
5. Upon completion of the above requested development and any additional development deemed appropriate, to include ensuring that all pertinent documents are in English, readjudicate the appeal issues. If any benefit sought on appeal remains denied, the appellant and his representative must be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 
 
 

_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).





